DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,381,000 (Pat ‘000 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim(s) is/are broader than those in the patent and each and every limitation in the instant application is anticipated by the patented claim(s).
In claim 1, Pat ‘000 discloses in claim 2, a broadband panel array antenna comprising a polarization layer (low sidelobe plate), a radiating layer (col. 25, line 65) and a feed layer (line 66) which are sequentially stacked from top to bottom, wherein the feed layer is used for converting a single path of TE10 mode signals into a plurality of paths of same-power in-phase TE10 mode signals and transmitting the plurality of paths of TE10 mode signals to the radiating layer (col. 26, lines 1-10), the radiating layer is used for radiating the plurality of paths of TE10 mode signals from the feed layer to a free space (line 9), and the polarization layer is used for rotating a polarization direction of an electric field generated by the radiating layer to reduce a side lobe in an E-plane direction diagram and an H-plane direction diagram (claim 2).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         Related Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
You et al. (US 10,790,592) teaches a low-profile CTS flat-plate array antenna sequentially includes a radiating layer, a mode switching layer and a feed network layer which are sequentially arrayed from top to bottom. The mode switching layer comprises a first metal plate and a mode switching cavity array arranged on an upper surface of the first metal plate. 
Behdad et al. (US 10,862,210) teaches a multiple band phase shifter includes a first dielectric layer, a conductive layer, a second dielectric layer, and for each central operating frequency of a plurality of central operating frequencies, a switch, a plurality of vias, and a conducting pattern layer. Each via is formed of a conductive material that extends through the first dielectric layer, through a third dielectric material formed in and through the conductive layer, and through the second dielectric layer and is connected to a first throw arm or a second throw arm of the switch. The conducting pattern layer includes conductors electrically connected to a distinct via. An electric polarization of a reflected electromagnetic wave is rotated by 90 degrees when the switch is positioned in the first conducting position and the electric polarization of the reflected electromagnetic wave is rotated by −90 degrees when the switch is positioned in the second conducting position.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIBOL TAN/Primary Examiner, Art Unit 2844